Citation Nr: 1722807	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.  Entitlement to an effective date earlier than October 22, 2009, for the award of additional compensation for the Veteran's spouse as his dependent. 

2.  Whether an overpayment of VA compensation benefits for a dependent in an amount determined to be $5,576.80 is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a May 2010 decision by the Debt Management Center located at the RO in St. Paul, Minnesota.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in North Little Rock, Arkansas.

The Board notes that a March 2011 record shows that an overpayment created in an amount determined to be $7,935.80 was reduced by $2,359.00, resulting in an overpayment in an amount determined to be $5,576.80, based on compensation benefits for a dependent spouse, effective April 8, 2010.  In the notice of disagreement (NOD), the Veteran stated that he disagreed with the overpayment created based on dependent benefits for his spouse to the extent that it exceeds $2068, and disagreed with the effective date assigned for the grant of dependent benefits for his spouse.

A December 2015 supplemental statement of the case shows that an effective date of October 22, 2009, was granted for the award of dependent benefits for the Veteran's spouse compared to the prior effective date of April 8, 2010.  Therefore, the issues have been recharacterized as shown on the title page.

In January 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


REMAND

On July 14, 1992, the Veteran filed an original application for compensation.  On that application, he provided dependency information for a spouse, T.A.P., and two children.  In a September 1993 decision, service connection was awarded for five disabilities, and a combined disability rating of 30 percent was granted.  The Veteran was informed of the award in a September 1993 letter, and he was told that the award included an additional allowance for a spouse and two dependent children.  The letter further informed the Veteran, "You must notify us immediately of any changes in your dependency."

A letter was sent to the Veteran on March 26, 2010, proposing to reduce his benefits from August 1, 1992, because that was the last verification of dependents that VA had received in his file.  The Veteran answered on April 8, 2010, with a VA Form 21-686c showing he had divorced T.A.P. on June [REDACTED], 1998, and married K.H. on May [REDACTED], 2002.  Action was then taken on April 26, 2010, to remove T.A.P. as a dependent effective July 1, 1998, the first of the month following the divorce, and to add K.H. effective May 1, 2010, based on the date the VA found evidence was first received to add her as a dependent.  

Due to the Veteran's dispute, an audit was done of his account on March 2, 2011.  Based on that audit, a Memo was sent to Finance on March 2, 2011, requesting that Finance take action to reduce the veteran's debt by $2,359.  That action was taken on March 7, 2011.  The Veteran's original debt of $7,935.80, was therefore, reduced to $5,576.80.

On July 22, 2010, the VA received a copy of a VA Form 10-10 EZ that the Veteran submitted to the Columbus VA Outpatient Clinic on October 22, 2009.  On that form, Mr. [REDACTED] provided his wife K.H.'s information.  Therefore the VA took that as a claim for dependency benefits.  VA then adjusted the effective date for spouse, K.H., from April 8, 2010, to October 22, 2009.

The Veteran does not dispute that he did not immediately inform VA of his divorce from T.A.P. in 1998.  However, he has asserted that he alerted VA multiple times since 2001 either of his divorce from T.A.P. or of his marriage to K.H. on May [REDACTED], 2002.

First, he has stated that he provided his marital and dependency status in 2001 when he purchased a home with a VA home loan guarantee.  Second, he has stated that he registered for benefits at the VA Regional Medical Center in Columbus, Ohio, in 2002, and he documented his dependent status at that time.  Third, he has stated that he updated his dependent information with the Columbus, Ohio VA office when he used their job assistance resources in 2002 and 2003.  Fourth, he has stated that he registered for vocational rehabilitation in 2003.  Fifth, he has stated he provided marital and dependency status when he filed at the Columbus, Ohio VA office for an increased rating for service-connected disabilities in February 2003.  Sixth, he has stated that he provided his marital and dependency status when he filed for medical and insurance benefits at the Springfield, Ohio VA office in May 2006.

In response to the Veteran's assertions, on October 9, 2012, the VA sent a request to the Columbus VA Outpatient Center requesting copies of the Veteran's registration documents from May 13, 2003, and May 27, 2003, visits.  On November 6, 2012, the RO received a copy of the Veteran's patient inquiry information screens but not copies of the registration documents.  The Columbus VA stated that no other documents were available.

Notably, no action appears have been taken to verify the Veteran's other assertions.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Remand is required to obtain the Veteran's home loan guarantee file, job assistance and vocational rehabilitation files, and any file that may exist for the Veteran at the Springfield, Ohio VA office.  Those resources may support the Veteran's assertions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's VA home loan guarantee records with the claims file.

2.  Obtain and associate the Veteran's VA job placement records generated by the Columbus, Ohio RO with the claims file.

3.  Obtain and associate the Veteran's VA vocational rehabilitation records with the claims file.

4.  Contact the Springfield, Ohio VA office.  Obtain and associate any materials in their possession related to the Veteran's application for medical and insurance benefits at the Springfield, Ohio VA office in May 2006 with the claims file.

5.  If any identified records are not obtained, the Veteran and representative should be notified and the record clearly documented.

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

